
	

113 HR 5473 IH: James Boulet National Language Act of 2014
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 4, United States Code, to declare English as the official language of the Government
			 of the United States, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the James Boulet National Language Act of 2014.2.English as official language(a)In generalTitle 4, United States Code, is amended by adding at the end the following new chapter:6LANGUAGE OF THE GOVERNMENTSec.161. Declaration of official language.162. Official Government activities in English.163. Preserving and enhancing the role of the official language.164. Exceptions.161.Declaration of official languageEnglish shall be the official language of the Government of the United States.162.Official Government activities in EnglishThe Government of the United States shall conduct its official business in English, including
			 publications, income tax forms, and informational materials.163.Preserving and enhancing the role of the official languageThe Government of the United States shall preserve and enhance the role of English as the official
			 language of the United States of America. Unless specifically stated in
			 applicable law, no person has a right, entitlement, or claim to have the
			 Government of the United States or any of its officials or representatives
			 act, communicate, perform or provide services, or provide materials in any
			 language other than English. If exceptions are made, that does not create
			 a legal entitlement to additional services in that language or any
			 language other than English. If any forms are issued by the Federal
			 Government in a language other than English (or such forms are completed
			 in a language other than English), the English language version of the
			 form is the sole authority for all legal purposes.164.ExceptionsThis chapter does not apply to the use of a language other than English—(1)for religious purposes;(2)for training in foreign languages for international communication; or(3)to programs in schools designed to encourage students to learn foreign languages.This chapter does not prevent the Government of the United States from providing interpreters for
			 persons over 62 years of age..(b)Conforming amendmentThe table of chapters for title 4, United States Code, is amended by adding at the end the
			 following new item:6.Language of the Government161.3.Repeal of bilingual voting requirements(a)In general(1)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a) is repealed.(2)Voting rightsSection 4 of the Voting Rights Act of 1965 (42 U.S.C. 1973b) is amended by striking subsection (f).(b)Conforming amendments(1)References to section 203The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) is amended—(A)in section 204, by striking or 203,; and(B)in the first sentence of section 205, by striking , 202, or 203 and inserting or 202.(2)References to section 4The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.), as amended by the Fannie Lou Hamer, Rosa
			 Parks, and Coretta Scott King Voting Rights Act Reauthorization and
			 Amendments Act of 2006 (Public Law 109–246), is amended—(A)in sections 2(a), 3(a), 3(b), 3(c), 4(d), 5, 6, 8(a)(2)(A), and 13(a)(1), by striking , or in contravention of the guarantees set forth in section 4(f)(2);(B)in paragraphs (1)(A) and (3) of section 4(a), by striking or (in the case of a State or subdivision seeking a declaratory judgment under the second sentence
			 of this subsection) in contravention of the guarantees of subsection
			 (f)(2); and(C)in paragraphs (1)(B) and (5) of section 4(a), by striking or (in the case of a State or subdivision which sought a declaratory judgment under the second
			 sentence of this subsection) that denials or abridgments of the right to
			 vote in contravention of the guarantees of subsection (f)(2) have occurred
			 anywhere in the territory of such State or subdivision.4.English language requirement for ceremonies for admission of new citizensSection 337(d) of the Immigration and Nationality Act (8 U.S.C. 1448(d)) is amended by adding at
			 the end the following new sentence: All public ceremonies in which the oath of allegiance is administered pursuant to this section
			 shall be conducted solely in the English language..5.NonpreemptionThis Act (and the amendments made by this Act) shall not preempt any law of any State.
